NOTICE                                                                              FILED
This Order was filed under                 2022 IL App (4th) 210552-U                      February 25, 2022
Supreme Court Rule 23 and is                                                                  Carla Bender
not precedent except in the        NOS. 4-21-0552, 4-21-0553, 4-21-0554 cons.             4th District Appellate
limited circumstances allowed                                                                   Court, IL
under Rule 23(e)(1).                      IN THE APPELLATE COURT

                                                   OF ILLINOIS

                                               FOURTH DISTRICT


        In re S.K., J.Y., and R.Y., Minors                              )   Appeal from the
                                                                        )   Circuit Court of
        (The People of the State of Illinois,                           )   Macon County
                      Petitioner-Appellee,                              )   Nos. 17JA29
                      v.                                                )        17JA30
        April K.,                                                       )        18JA48
                      Respondent-Appellant).                            )
                                                                        )   Honorable
                                                                        )   Thomas E. Little,
                                                                        )   Judge Presiding.



                        JUSTICE DeARMOND delivered the judgment of the court.
                        Justices Turner and Harris concurred in the judgment.

                                                     ORDER
      ¶1       Held: The appellate court affirmed, concluding the trial court’s best-interests finding
                     terminating respondent’s parental rights was not against the manifest weight of
                     the evidence.

      ¶2                In September 2021, the trial court terminated the parental rights of respondent,

      April K. (Mother), as to her children, S.K. (born August 12, 2012), J.Y. (born December 29,

      2016), and R.Y. (born February 27, 2018). Mother appeals, arguing the court’s decision to

      terminate her parental rights after the court’s best-interests determination was against the

      manifest weight of the evidence. We affirm.

      ¶3                                        I. BACKGROUND

      ¶4                                       A. Initial Proceedings
¶5                                        1. S.K. and J.Y.

¶6             On February 27, 2017, the State filed petitions for adjudications of wardship with

respect to S.K. (Macon County case No. 17-JA-29) and J.Y. (Macon County case No. 17-JA-30).

The petitions alleged the minors were neglected pursuant to sections 2-3(1)(a) and (b) of the

Juvenile Court Act of 1987 (Juvenile Act) (705 ILCS 405/2-3(1)(a), (b) (West 2016)) because

the children were not receiving the proper or necessary care as required by law, and their

environment was injurious to their welfare. The State’s petitions also alleged S.K. and J.Y. were

abused pursuant to section 2-3(2)(ii) of the Juvenile Act (705 ILCS 405/2-3(2)(ii) (West 2016))

because their parent and/or others created a substantial risk of physical injury to the minors by

other than accidental means which would be likely to cause death, disfigurement, impairment of

physical or emotional health, or loss or impairment of any bodily function. Specifically, the

petitions claimed the family was homeless and Mother had “substance abuse and domestic

violence issues in the presence of the children.” A shelter care report filed that same day

indicated the minors were taken into protective custody by the Illinois Department of Children

and Family Services (DCFS) on February 23, 2017, after Mother was found “smoking

[methamphetamine] with [S.K.] and [J.Y.] present.” Over the course of the subsequent

investigation, Mother was “combative *** and would not cooperate with the department on the

safety and well-being of the children.” Mother indicated she was homeless but denied any

substance abuse. However, the report stated Mother was “working with homeward bound, to

obtain housing, but [was] kicked out of the program due to positive drug screens.” Mother’s drug

screen results indicated she tested positive for cannabis, cocaine, and amphetamines on October

27, 2016, and tested positive for cannabis and amphetamines on December 6, 2016, and

December 12, 2016.




                                                -2-
¶7             In May 2017, the trial court entered an adjudicatory order finding S.K. and J.Y.

neglected. Also in May 2017, the court entered a dispositional order (1) finding Mother unfit and

unable to care for, protect, train, or discipline S.K. and J.Y.; (2) making the minors wards of the

court; and (3) placing custody and guardianship with DCFS.

¶8                                              2. R.Y.

¶9             In March 2018, the State filed a petition for adjudication of wardship with respect

to R.Y. (Macon County case No. 18-JA-48). The petition alleged the minor was neglected

pursuant to section 2-3(1)(b) of the Juvenile Act (705 ILCS 405/2-3(1)(b) (West 2016)) because

R.Y.’s environment was injurious to his welfare. The State’s petition further alleged R.Y. was

abused pursuant to section 2-3(2)(ii) of the Juvenile Act (705 ILCS 405/2-3(2)(ii) (West 2016))

because his parent and/or others created a substantial risk of physical injury to the minor by other

than accidental means which would be likely to cause death, disfigurement, impairment of

physical or emotional health, or loss or impairment of any bodily function. Specifically, the

petition claimed Mother had not “demonstrated a substantial period of sobriety, and unstable

housing remains an issue.”

¶ 10           On October 11, 2019, the trial court entered an adjudicatory order finding R.Y.

neglected and in substantial risk of being physically abused due to Mother’s persistent substance

abuse and ongoing problems with domestic violence. That same day, the court entered a

dispositional order finding Mother unfit and unable, for reasons other than financial

circumstances alone, to care for, protect, train, or discipline R.Y., and the best interests of the

minor would be jeopardized if he remained in the custody of Mother. The court adjudged R.Y.

neglected and abused, made him a ward of the court, and placed custody and guardianship with

DCFS.




                                                 -3-
¶ 11                               B. Termination Proceedings

¶ 12           In July 2020, the State filed petitions to terminate Mother’s parental rights. The

petitions alleged Mother failed to (1) make reasonable efforts to correct the conditions which

were the basis of removal of S.K., J.Y., and R.Y. from her within nine months after adjudication

(750 ILCS 50/1(D)(m)(i) (West 2016)) and (2) make reasonable and substantial progress toward

the return of the minors within nine months after adjudication, specifically May 11, 2017, to

February 11, 2018; February 11, 2018, to November 11, 2018; November 11, 2018, to August

11, 2019; August 11, 2019, to May 11, 2020; and October 13, 2019, to July 13, 2020 (750 ILCS

50/1(D)(m)(ii) (West 2016)).

¶ 13                                    1. Fitness Hearing

¶ 14           In April 2021, the trial court conducted a bifurcated hearing on the petitions for

termination of parental rights, first considering Mother’s fitness. At the hearing, Mother

stipulated she failed to make reasonable and substantial progress toward the return of S.K., J.Y.,

and R.Y. within nine months after adjudication, specifically October 13, 2019, to July 13, 2020

(750 ILCS 50/1(D)(m)(ii) (West 2016)). Based on Mother’s stipulation, the court found Mother

unfit by clear and convincing evidence.

¶ 15                                 2. Best-Interests Hearing

¶ 16           On September 20, 2021, DCFS submitted a written best-interests report indicating

Mother initially “displayed efforts towards engagement in services and in visits with her

children. However, as time progressed, it became apparent [Mother] failed to see the significance

of putting her children’s well-being above he[r] own needs and desires.” The report further

indicated Mother “failed to take guidance and suggestions of service providers as it related to

improving her visitation and her relationship with her children,” which “resulted in DCFS never




                                               -4-
moving forward with discretion for [Mother’s] visits with her children.” Mother also “displayed

unsafe behaviors during supervised visitation *** and made efforts to triangulate service

providers when efforts were made to assist her in improving her relationship and visits with her

children.” In February 2021, “a critical decision was made to suspend [Mother’s] visitation with

[S.K.]”

¶ 17             According to the report, the foster parents met the minors’ physical safety and

welfare needs, including food, shelter, clothing, emotional attachment, love, and sense of

belonging. The minors had a strong bond with their foster parents, showed them affection, and

sought them out to meet their needs, which was “evidenced by [S.K.], [J.Y.], and [R.Y.]

displaying no fear of their caregivers and the affection they show during [the child welfare

specialist’s] visits to the home.”

¶ 18             At the September 23, 2021, best-interests hearing, Kindra Smith, a DCFS

caseworker, testified she had been assigned Mother’s cases since 2018. Smith testified all the

minors’ needs were met in the foster home. Smith observed the minors in the home and saw their

interactions with the foster parents. With respect to S.K., Smith stated, “this has been the most

stabilized placement that he’s been in. He feels secure. He’s [sic] feels safe. He’s grown

extremely close to the Thompsons and sees them as his parents as well as their biological

children; he sees them as his siblings.” Smith testified S.K. “expressed that he does not want to

go back with [Mother] and desires to be and remain with the Thompsons.” Smith further testified

J.Y. and R.Y. were “very bonded” to their foster parents and had strong attachments to them.

Smith believed it was in the minors’ best interests for Mother’s parental rights to be terminated

and explained:




                                                 -5-
               “These children have remained in this placement for a significant

               amount of time. They have grown to love the Thompsons and view

               them as their parents. They feel safe and secure with them. It’s

               their structured home. They provide them all their needs that they

               need whether it’s medical, mental, physical. They also are involved

               in the community activities, very supportive of their educational

               goals.”

During cross-examination, Smith testified she had “very little to no contact” with Mother since

September 2020. Smith further testified Mother struck J.Y. during a supervised visit in June

2019, after becoming verbally aggressive and frustrated. Mother also struck R.Y. in the mouth

during a visit with the children in December 2019. Following a visit with Mother in November

2020, S.K. pulled a tooth out of his mouth after Mother made statements to S.K. “regarding him

being returned home and also a conversation with him about his father who he has *** never met

and saying that [S.K.] was going to start having visits with him.”

¶ 19           Stepheni Hall, the court-appointed special advocate (CASA), testified she

engaged with Mother, and Mother “was very consistent until like the last three months.” Hall

testified she observed visits between Mother and the children. R.Y. and J.Y. “always would be

glad to see her *** and call her ‘mama’ and interact.” However, S.K. “wanted to leave a lot of

the time,” and Hall acknowledged “the relationship with [S.K.] and his mother is strained; and

that he doesn’t feel comfortable; that he *** just doesn’t want to be there. He doesn’t feel—he’s

fearful for his *** safety.” Hall further acknowledged Mother “went to jail for domestic

violence” in March 2021, and she “just got out of jail at 9 o’clock last night” in relation to a

subsequent domestic violence incident.




                                                -6-
¶ 20           Rachel Davis, a correctional officer for the Macon County jail, testified she

encountered Mother on September 19, 2021, after receiving a “phone call from dispatch that

Decatur Police were bringing a female in, straight in, combative.” Mother was “covered in a

layer of perspiration, unkept [sic], and had a strong odor of alcoholic beverage.” Davis stated

Mother “yelled for approximately 30, 45 minutes, and then she wrapped herself up in a mattress

and went to sleep ***.” Davis attempted to process Mother three different times during her shift,

“and all three times, [Mother] would wake up, scream at us, cuss at us, and then never even

unwrapped herself from the mat.”

¶ 21           After hearing the evidence, the trial court gave a detailed ruling where it first

acknowledged consideration and weighing of the statutory best-interests factors, labeling the

most pertinent and applicable factors as “the children’s sense of attachment where they actually

feel love, a sense of being valued, their sense of security, their sense of familiarity, continuity,

and the least disruptive placement alternative for the children.” The court then reviewed the

written best-interests report and oral testimony, highlighting the following: the minors

considered their current placement their home and referred to their foster parents as “mom and

dad”; all three children had strong attachments to their foster parents; “the older two have been

placed continuously in the *** foster home since December 2018 with the younger child, [R.Y.],

joining them in May of 2019”; and the foster parents not only met the children’s basic needs for

food, clothing, and shelter, but also provided for their safety and gave them a sense of belonging.

The court noted J.Y. and R.Y. were “on track developmentally” and considered S.K.’s desire for

“the court proceeding to be finished so he can *** ‘feel like a normal kid.’ ” As for the minors’

needs for stability and continuity of relationships with parent figures, the court noted the foster

parents were supportive of the children’s physical, emotional, and educational needs. Ultimately,




                                                 -7-
the court concluded the State proved by a preponderance of the evidence it was in S.K.’s, J.Y.’s,

and R.Y.’s best interests Mother’s parental rights be terminated.

¶ 22            This appeal followed.

¶ 23                                        II. ANALYSIS

¶ 24            On appeal, Mother argues the trial court erroneously terminated her parental

rights. Specifically, she alleges the court’s best-interests determination was against the manifest

weight of the evidence.

¶ 25            The Juvenile Act (705 ILCS 405/1-1 et seq. (West 2020)) and the Adoption Act

(750 ILCS 50/1 et seq. (West 2020)) govern how the State may terminate parental rights. In re

D.F., 201 Ill. 2d 476, 494, 777 N.E.2d 930, 940 (2002). Together, the statutes outline two

necessary steps the State must take before terminating a person’s parental rights—the State must

first show the parent is an “unfit person,” and then the State must show terminating parental

rights serves the best interests of the child. D.F., 201 Ill. 2d at 494-95 (citing 750 ILCS 50/1(D)

(West 1998) and 705 ILCS 405/2-29(2) (West 1998)). Here, Mother does not challenge the trial

court’s unfitness finding, having instead stipulated to the sufficiency of the State’s evidence to

establish her unfitness. Rather, she challenges the trial court’s determination at the second step

only—the best-interests step—maintaining the trial court erred. We disagree.

¶ 26            Once a trial court finds a parent an “unfit person,” it must next consider whether

terminating that person’s parental rights serves the child’s best interests. “[A]t a best-interests

hearing, the parent’s interest in maintaining the parent-child relationship must yield to the child’s

interest in a stable, loving home life.” In re D.T., 212 Ill. 2d 347, 364, 818 N.E.2d 1214, 1227

(2004); see also In re Julian K., 2012 IL App (1st) 112841, ¶ 80, 966 N.E.2d 1107 (stating, once

the trial court finds the parent unfit, “all considerations, including the parent’s rights, yield to the




                                                  -8-
best interests of the child”). When considering whether termination is in a child’s best interests,

the trial court must consider several factors within “the context of the child’s age and

developmental needs.” 705 ILCS 405/1-3(4.05) (West 2020). These factors include:

               “(1) the child’s physical safety and welfare; (2) the development of

               the child’s identity; (3) the child’s familial, cultural[,] and religious

               background and ties; (4) the child’s sense of attachments, including

               love, security, familiarity, continuity of affection, and the least

               disruptive placement alternative; (5) the child’s wishes and long-

               term goals; (6) the child’s community ties; (7) the child’s need for

               permanence, including the need for stability and continuity of

               relationships with parent figures and siblings; (8) the uniqueness of

               every family and child; (9) the risks related to substitute care; and

               (10) the preferences of the person available to care for the child.”

               In re Daphnie E., 368 Ill. App. 3d 1052, 1072, 859 N.E.3d 123,

               141 (2006).

See also 705 ILCS 405/1-3(4.05) (West 2020).

¶ 27           A trial court’s finding that termination of parental rights is in a child’s best

interests will not be reversed on appeal unless it is against the manifest weight of the evidence.

In re Dal. D., 2017 IL App (4th) 160893, ¶ 53, 74 N.E.3d 1185. The court’s decision will be

found to be “against the manifest weight of the evidence only if the opposite conclusion is

clearly apparent or the decision is unreasonable, arbitrary, or not based on the evidence.” In re

Keyon R., 2017 IL App (2d) 160657, ¶ 16, 73 N.E.3d 616.




                                                 -9-
¶ 28           Mother contends the trial court’s best-interests determination goes against the

manifest weight of the evidence because “the testimony clearly showed that [Mother’s] bonding

with her children was hindered by the foster parents.” Mother further submits “it would be in the

best interests of the children to grow up with their mother who loves them and [has] fought so

hard for them.” To the contrary, the trial court weighed the relevant statutory best-interests

factors, considered the testimony presented along with the information contained in the

best-interests report, and properly determined the factors weighed in favor of terminating

Mother’s parental rights.

¶ 29           Through testimony from S.K.’s, J.Y.’s, and R.Y.’s current caseworker, Smith, the

State presented the trial court with the following evidence of the minors’ best interests: the

children have remained in the same foster home for a significant amount of time and “have

grown to love [their foster parents] and view them as their parents”; the minors felt “safe and

secure” in their current placement, and it “has been the most stabilized placement that [S.K.’s]

been in”; S.K. also “expressed that he does not want to go back with [Mother]” and desired to

remain with his foster family; J.Y. and R.Y. were “very bonded” to their foster parents and had

strong attachments to them; and the foster parents provided for all of the minors’ needs, “whether

it’s medical, mental, [or] physical,” and were “very supportive of their educational goals.” Smith

opined terminating Mother’s parental rights would be in the minors’ best interests. Smith

explained she had “very little to no contact” with Mother since September 2020. Smith also

testified Mother struck J.Y. during a supervised visit in June 2019 and she struck R.Y. in the

mouth during a visit with the children in December 2019. Following a visit with Mother in

November 2020, S.K. pulled a tooth out of his mouth after Mother made statements to S.K.

“regarding him being returned home and also a conversation with him about his father who he




                                               - 10 -
has *** never met and saying that [S.K.] was going to start having visits with him.” Further, the

CASA recognized “the relationship with [S.K.] and his mother is strained,” noting he was fearful

for his own safety when around her. The CASA also acknowledged Mother “just got out of jail”

one evening prior to the best-interests hearing due to another domestic violence incident.

¶ 30           The trial court noted it considered the relevant statutory best-interests factors.

Identifying the children’s sense of attachments as particularly relevant, the court referenced how

the evidence showed S.K., J.Y., and R.Y. were secure in the foster home and shared a sense of

familiarity with their foster parents. The minors considered their current placement their home

and referred to their foster parents as “mom and dad.” All three children had strong attachments

to their foster parents. The court also considered the minors’ need for permanence, stating, “the

older two have been placed continuously in the *** foster home since December 2018 with the

younger child, [R.Y.], joining them in May of 2019.” The court said the evidence showed the

foster parents not only met the children’s basic needs for food, clothing, and shelter, but also

provided for their physical safety and gave them a sense of belonging. Next, the court considered

the wishes of the children as well as their long-term goals, and it determined J.Y. and R.Y. were

“on track developmentally.” The court also considered S.K.’s desire for “the court proceeding to

be finished so he can *** ‘feel like a normal kid.’ ” As for the minors’ needs for stability and

continuity of relationships with parent figures, the court noted the foster parents were supportive

of the children’s physical, emotional, and educational needs.

¶ 31           All told, the evidence in this record supports the trial court’s decision that

terminating Mother’s parental rights served S.K.’s, J.Y.’s, and R.Y.’s best interests, meaning the

decision is neither unreasonable nor arbitrary. See Keyon R., 2017 IL App (2d) 160657, ¶ 16.

Mother has failed to identify any relevant evidence in this record which would support an




                                               - 11 -
opposite conclusion under our standard of review. Since the evidence does not lead us clearly to

the opposite conclusion, we cannot say the trial court’s best-interests determination goes against

the manifest weight of the evidence. Keyon R., 2017 IL App (2d) 160657, ¶ 16.

¶ 32                                   III. CONCLUSION

¶ 33           For the reasons stated, we affirm the trial court’s judgment.

¶ 34           Affirmed.




                                              - 12 -